Citation Nr: 0736875	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-37 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for migraine headaches.  

3.  Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1946 to January 
1948, and from November 1950 to December 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in June 2007.  

This case has been advanced on the docket based on the 
veteran's age.  


FINDINGS OF FACT

1.  In a rating decision of December 1995, the RO denied 
service connection for an injury to the back of the head on 
the basis that the service medical records were silent for 
the claimed condition, and because there was no evidence of 
present disability.  

2.  In a decision of January 1999, the RO denied service 
connection for headaches on the basis that there was no 
indication of any chronic headache disorder during service or 
immediately thereafter, no evidence of continuity of 
symptomatology since service, and no medical evidence showing 
a causal relationship between a current headache condition 
and any event or experience in service.  

3.  The veteran did not appeal either of those decisions, and 
they became final.  

4.  The additional evidence which he has presented since the 
prior decisions includes his own testimony in which he 
recounts sustaining a shrapnel wound to the head during 
service, and a letter from a private physician which suggests 
a possible nexus between a current headache disorder and the 
reported wound to the head in service.  

5.  The additional evidence relates to unestablished facts 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.

6.  The veteran did not have any overseas service and was not 
involved in combat.  

7.  The veteran did not sustain shrapnel wounds or any other 
injury to the head during service.  

8.  Migraine headaches were not present during service, were 
not manifest until many years after service, and are not 
shown to have resulted from any incident during service.  

9.  A chronic lung disorder was not present during service, 
was not manifest until many years after service, and is not 
shown to have resulted from any incident or during service 


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claims of entitlement to service connection for residuals 
of a head injury and migraine headaches.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

2.  Residuals of a head injury were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

4.  A lung disorder was not incurred in or aggravated by 
service, and bronchiectasis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in June 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The Board also notes that the veteran 
has been informed through the letter of the definition of new 
and material evidence, and what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In addition, the correspondence specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  The duty-to-assist 
letter was provided before the adjudication of his claims.  
The veteran was also provided information regarding the 
assignment of potential disability ratings and effective 
dates in May 2006.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  The veteran's service medical 
records have been obtained.  His recent medical treatment 
records have also been obtained.  The record was held open 
subsequent to the hearing to allow the veteran a period of 
time in which to submit additional evidence.  Although the 
claims file does not contain records of treatment for 
migraine headaches which the veteran reported occurred in 
1955, the Board concludes that such records from several 
years after service would not alter the outcome of this case 
as there is no credible evidence of the onset of chronic 
headaches in service or of the occurrence of a head injury in 
service.  Similarly, although the veteran has not been 
provided VA disability evaluation examinations, the Board 
finds that examinations are not warranted.  First, an 
examination is not necessary to determine the current nature 
of any disabilities, as the existence of current disabilities 
is well documented in his current treatment records.  The 
Board further finds that examinations are not required for 
the purpose of obtaining medical opinions regarding the 
likelihood that any current disability is related to an 
incident in service because the Board finds that there is no 
credible evidence of the occurrence of the claimed in-service 
incidents (such as shell fragment wounds to the head).  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to consider the veteran's claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

I.  Entitlement to Service Connection For Residuals Of
 A Head Injury And Migraine Headaches.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  The claim for service connection 
for residuals of a head injury and the claim for migraine 
headaches are closely related as the veteran contends that a 
claimed shrapnel wound was the source for all of these 
problems.  Accordingly, the Board will discuss both of these 
claims together.  

The Board notes that both claims were previously denied by 
the RO.  In a rating decision of December 1995, the RO denied 
service connection for an injury to the back of the head on 
the basis that the service medical records were silent for 
the claimed condition, and because there was no evidence of 
present disability.  In a decision of January 1999, the RO 
denied service connection for headaches on the basis that 
there was no indication of any chronic headache disorder 
during service or immediately thereafter, no evidence of 
continuity of symptomatology since service, and no medical 
evidence showing a causal relationship between a current 
headache condition and any event or experience in service.  
The veteran did not appeal either of those decisions.  

The rating decisions which denied service connection for a 
head injury and migraine headaches are final based upon the 
evidence then of record. 38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  
Regardless of RO action, the Board is bound to decide the 
threshold issue of whether the evidence is new and material 
before addressing the merits of a claim.  Barnett v. Brown, 8 
Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  If 
the Board determines that the evidence is new and material, 
the case is reopened and evaluated in light of all the 
evidence, both new and old.  

Regarding petitions to reopen filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The Board finds that the veteran has presented additional 
evidence which is new and material.  The additional evidence 
which he has presented includes his own testimony in which he 
recounts sustaining a shrapnel wound to the head during 
service.  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed. Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).  In addition, he 
has also presented a letter from a private physician which 
suggests a possible nexus between a current headache disorder 
and the reported wound to the head in service.  In light of 
the foregoing, the Board concludes that the claims have been 
reopened and may be considered on a de novo basis.  The Board 
further finds that the case need not be remanded to the RO 
for the purpose of having the RO consider the reopened 
claims.  The Board notes that the veteran has received 
adequate notice of what is necessary to prove his claims for 
service connection, and he has been arguing his case without 
regard to the prior denials.  Consideration of the reopened 
claims by the Board will not result in any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby).

During his testimony in June 2007, the veteran stated that he 
entered his second period of service in November 1950, and 
was almost immediately sent to Korea for the purpose of 
conducting a clothing survey to determine whether the troops 
there required additional winter clothing.  He reported that 
he stayed there for 35 days.  He recounted that while he was 
there, the Chosin Reservoir battle occurred, and he received 
a shrapnel wound to the back of his head from a mortar.  He 
recounted that he subsequently developed recurring headaches, 
but he did not specifically recall how severe they were or 
whether he took medication.  He further stated that he 
started getting treatment for headaches from the VA in 1955.  
He stated that he probably went for treatment at the VA 
between 1951 and 1955, but that he could not recall.  

The Board finds, however, that the veteran's testimony is 
contradicted by other more objective evidence.  In this 
regard, the Board notes that the veteran's service medical 
records not only fail to corroborate his claim of having 
sustained a shrapnel wound in service, but specifically rebut 
key portions of the veteran's testimony.  As noted, the 
veteran contends that he reentered service in November 1950, 
and immediately went to Korea.  The Board takes judicial 
notice that the battles of the Chosin Campaign were fought in 
late November and early December 1950.  The veteran's service 
entrance examination reflects that he was present at the 
training and replacement command at Camp Pendleton as of 
November 17, 1950.  Significantly, a service medical record 
dated December 20, 1950, reflects that the veteran was still 
stationed at that same location.  On that date it was noted 
that he was seen for symptoms such as a cough, aching, 
running nose, and headache.  It was noted that the onset had 
been while he was at a rifle range.  He was treated, and 
returned to duty on December 22, 1950.  Thus, the 
contemporaneous service records reflect that the veteran was 
definitely not in Korea during that period of time.

The Board further notes all subsequent service medical 
records are negative for the claimed head injury and 
headaches.  The report of a medical examination conducted for 
the purpose of his release from active service in December 
1951 reflects that examination of the head showed NSA [no 
significant abnormalities].  Neurological examination was 
likewise negative for abnormality.  He was found to be 
qualified for release from active duty.  

The veteran's testimony is further contradicted by the 
information set forth on his Report of Separation (DD 214).  
That document reflects that during the period of service from 
November 1950 to December 1951 he had no foreign or sea 
service.  His military occupational specialty was procurement 
clerk.  His awards and decorations did not include any given 
for involvement in combat, and a line was typed over a box 
for listing wounds received as a result of action with enemy 
forces.   

Finally, the Board notes that the information presented by 
the veteran during his hearing varies considerably from 
information which he has provided to his treating physicians.  
For example, during the hearing held in June 2007, the 
veteran testified that he was in Korea for 35 days, while a 
VA social work consultation note dated in December 2006 
reflects that the veteran reported that he had been in Korea 
for 97 days.  Similarly, some recent VA treatment records 
indicate that the veteran reported having been a prisoner of 
war for 11 days in Korea, while he made no mention of that 
during the hearing.  These variations in the veteran's 
account of service in Korea significantly decrease the 
credibility of those accounts.   

The contemporaneous documentation from service carries 
greater probative value than recollections made over 55 years 
later and presented in support of a claim for monetary 
benefits.  Based on the forgoing, the Board finds that the 
preponderance of the evidence shows that the veteran did not 
have any overseas service and was not involved in combat.  
There is no credible evidence that the veteran sustained 
shrapnel wounds or any other injury to the head during 
service.  Chronic migraine headaches were not present during 
service, and were not manifest until many years after 
service.  

Although the veteran has presented a letter from C. Puckett 
Robinson, a professor of neurology, which indicates that his 
current headaches may be related to a head injury in service, 
the Board notes that an opinion based on an innacurate 
history has essentially no probative value.  See Kightly v. 
Brown, 6 Vet.App. 200 (1994).  Accordingly, the Board 
concludes that residuals of a head injury and migraine 
headaches were not incurred in or aggravated by service.

III.  Entitlement To Service Connection For A Lung Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
bronchiectasis is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If 
pulmonary tuberculosis is manifest within three years of 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

During the hearing held in June 2007, the veteran testified 
that although he was not diagnosed as having a chronic lung 
infection until approximately three and a half years ago, he 
asserted that the specific disorder which has been diagnosed, 
bacterium fortuitum, is a disease that comes from the soil, 
so it is entirely possible that he could have contracted it 
in service in Korea.  

The veteran's service medical records do not contain any 
mention of chronic lung problems.  Upon separation from 
service in December 1951, examination showed that his chest 
and lungs had no significant abnormality.  A chest X-ray on 
that date was negative.

Similarly, the report of a medical examination conducted in 
April 1952 in connection with reserve service is likewise 
negative for any references to a lung disorder.  A chest X-
ray was negative for abnormality, and clinical evaluation of 
the lungs was normal.  

The earliest medical records pertaining to chronic lung 
problems are from approximately 52 years after separation 
from service.  The Board has noted that the veteran has 
presented a medical journal article which indicates that 
mycobacterium fortuitum is an environmental organism found in 
soil, dust and water.  However, the article does not pertain 
specifically to the veteran, and cannot be said to contain 
any medical opinion linking his problems to service, as 
opposed to exposure to dirt after service.  

In a letter dated in July 2007, a VA physician stated that in 
his medical opinion it is as likely as not that the veteran 
may have initially contracted his mycobacterium fortuitum 
pneumonia while stationed in Korea.  However, the physician 
did not provide any explanation of the basis for that 
opinion.  

In addition, the Board notes that for the reasons explained 
in more detail above (in connection with the claim for a head 
injury) the Board has found that the veteran had no foreign 
service.  Therefore, the opinion linking a current lung 
disorder to service in Korea cannot provide a basis for 
granting the claim.  

In summary, a chronic lung disorder was not present during 
service, was not manifest until many years after service, and 
is not shown to have resulted from any incident or during 
service.  Accordingly, the Board concludes that the lung 
disorder was not incurred in or aggravated by service, and 
bronchiectasis and tuberculosis may not be presumed to have 
been incurred in service.  


	(CONTINUED ON NEXT PAGE)





ORDER

1.  The reopened claim for service connection for residuals 
of a head injury is denied.

2.  The reopened claim for service connection for migraine 
headaches is denied.  

3.  Service connection for a lung disorder is denied.  



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


